Citation Nr: 1714399	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied entitlement to service connection for a right knee disability.

The Veteran testified at a September 2010 Travel Board hearing held at the RO; a transcript of the hearing is of record.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The Veteran was informed of this in an April 2016 letter, and was offered the opportunity for a new hearing.  In an April 2016 response, the Veteran declined to have another Board hearing and asked that the case be considered based on the evidence of record.

In June 2011, June 2014, and June 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a June 2016 rating decision, the RO denied service connection for memory loss, gastroesophageal reflux disease, diverticulosis of the colon, and chronic fatigue syndrome; denied reopening the claim for sleep apnea due to a lack of new and material evidence; denied increased ratings for bilateral hearing loss, calluses of the left and right feet, degenerative disc disease of the cervical spine; and increased the rating for radiculopathy of the left upper extremity.  The Board notes that if the Veteran would like to file a notice of disagreement with these decisions, he has until June 2017 to do so.


This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has credibly asserted that he began experiencing right knee pain during service for his currently diagnosed degenerative joint disease of the right knee, and that the pain has continued since service to the present. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability, to include degenerative joint disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for a right knee disability.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.



Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis (degenerative joint disease) is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his right knee disability, diagnosed as degenerative joint disease.  Specifically, he states that he injured his knee during training in 1986 and that the injury still causes him pain and limits his activities.  See February 2010 correspondence.  

The Veteran's service treatment records reflect that the Veteran presented for treatment in May 1986 complaining of right knee pain.  He said that four days earlier he was running when he stepped into a hole and twisted his knee.  He said he had pain with marching and running.   Following an examination, he was assessed as having a patella strain of the right knee.  He was seen again in January 1991 for left knee pain.  He said his knee stiffened when it was bent for long periods of time.  He said he had pain when climbing steps and whenever his knee was bent. The assessment was possible arthritis of the left knee. Approximately two weeks later, the Veteran presented for follow up treatment and he denied pain and stiffness. (The Board notes that the Veteran clarified at his September 2010 hearing that he had actually sought treatment for his right knee not left knee in 1991.)  The Veteran was found to have normal lower extremities in a May 1991 examination. He did report a history of having swollen or painful joints.  The Veteran reported having arthritis in an October 1992 Dental Questionnaire.  In September 1996, the Veteran reported having arthritis and chronic knee pain since boot camp, but an examination found no knee abnormalities.  In November 1996, the Veteran again reported right knee pain since 1991 and that he had been diagnosed with arthritis.  The Veteran was noted as having chronic knee pain as a significant health problem.  A December 2001 examination found normal lower extremities.  The Veteran reported having chronic right knee pain that had not bothered him for two years in a January 2002 examination.  In a September 2002 examination, the Veteran reported that he was told he had arthritis in his right knee by a naval doctor but was again found to have normal lower extremities.  Two April 2006 examinations reflect bilateral knee pain and in an April 2006 Report of Medical History, the Veteran reported arthritis, knee trouble, and swollen or painful joints.  He specifically stated that he was told that he had arthritis in his right leg, which was injured in 1986 and the examiner noted that the Veteran had bilateral knee pain.  

A July 2008 x-ray as part of a VA examination reflects that the Veteran did not have any fractures or bony destructive changes, normal tricompartmental spaces, and no soft tissue abnormalities.  The diagnosis was bilateral knee pain, and the examiner found that there was no radiographic or clinical evidence to support a further diagnosis.  

The Veteran had an x-ray as part of a June 2011 VA examination and that examiner also found that no diagnosis could be made based on the normal x-ray and normal range of motion.  

A September 2013 x-ray reflected that the Veteran's right knee had minimal lateral patellofemoral degenerative changes.  

An August 2014 VA examiner again concluded that, despite the Veteran's complaints of right knee pain, there was no diagnosable knee condition or patella strain based on the negative clinical and radiographic findings. 

A March 2016 x-ray reflects mild degenerative changes of the patellofemoral joint of the right knee.  The clinician noted that an MRI from one year prior was normal, although it did reflect that the Veteran had increased signal in his Hoffa's fat pad.  In April 2016, the Veteran was diagnosed with degenerative joint disease of the right knee.  See VA treatment records.  

The record reflects that the Veteran had an in-service right knee injury and has a current diagnosis of degenerative joint disease of his right knee. 

The Veteran submitted a buddy statement from [redacted], who was a Hospital Corpsman from September 1995 to January 1997.  He stated that he remembered treating the Veteran on numerous occasions for an arthritic knee that required anti-inflammatory treatment.  Mr. [redacted] stated that he was not able to document the treatment given to the Veteran, as there were no medical charts available.  Mr. [redacted] stated that it was standard practice to hold "sick call" while in the field so as to get the soldiers back into "fighting shape" as quickly as possible and that medical charts were not available.  See October 2009 correspondence.  The Veteran stated that he saw the corpsman for treatment, rather than going to sickbay for his right knee, so as to avoid being belittled or put down.  See October 2009 notice of disagreement.  

The Board finds [redacted] statements that he treated the Veteran for the Veteran's right knee disability credible.  Furthermore, the Veteran reported in 2002 that he had been told by a naval doctor that he had arthritis in his right knee and testified during his hearing that he could just go to the corpsman for treatment as he ever only receive an ace bandage and Motrin for his knee.  The Board also finds the Veteran's statements as to why he declined to seek treatment at sickbay for his right knee as credible. 

The Veteran was afforded a VA examination in July 2016.  The examiner noted that Veteran's 1986 service treatment record reflected right knee pain diagnosed as patella strain which resolved without residuals and the 1991 record reflecting right knee pain diagnosed as possible arthritis; the remainder of the service treatment records were silent for any evaluation, diagnosis, or treatment for a right knee condition.  The examiner noted the Veteran's August 1996 evaluation which was silent for knee and lower extremity abnormalities, as well as retirement records being silent as to a chronic right knee condition. The examiner noted that the Veteran had full range of motion in the right knee, along with normal x-rays, during his 2014 VA examination.  Furthermore, the July 2016 examiner noted that subsequent 2015 and 2016 x-rays exhibited no evidence of arthritis and were normal.  The examiner reviewed the 2009 buddy statement and considered it an advocacy letter that did not change the examiner's findings.  

The examiner found that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, based on the Veteran not having a chronic right knee condition upon service separation, no chronic knee condition found by the August 2014 examiner, and normal right knee x-rays in 2014, 2015, and 2016.  

While the Board acknowledges the VA examiner's negative opinion, the Board finds that the opinion is not probative.  Specifically, the examiner reported that the Veteran had normal x-rays in 2014, 2015, and 2016, but did not mention the September 2013 and March 2016 x-rays reflecting degenerative changes to the Veteran's right knee.  Moreover, it is unclear whether the examiner considered the Veteran's numerous complaints of knee pain and/or arthritis during service, the November 1996 note regarding the Veteran having chronic knee pain, and the April 2006 Report of Medical History completed upon separation, in which the April 2006 examiner noted the Veteran's bilateral knee pain.  Therefore, the Board finds that the July 2016 VA examiner's opinion lacks probative value. 

In a March 2017 opinion, the Veteran's private physician, Dr. V.J.R., D.O.,  indicated he had reviewed the Veteran's medical records and concluded that the Veteran's current right knee issue was related to his original injury in 1986.  It was acknowledged that there were conflicting opinions of record.  Nevertheless, Dr. V.J.R. indicated that he stood by his opinion that the Veteran's right knee disability was directly related to service. 

Regarding the Veteran's assertions of continuous symptoms of right knee pain since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he experienced right knee pain in service, and that he has continued to experience right knee pain since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his right knee pain and continuity of symptoms since service credible.  Service treatment records reflect that the Veteran had the onset of chronic knee pain in service after a 1986 injury.  The Board finds that given the Veteran's extensive medical history documenting his seeking treatment for right knee pain, x-ray evidence showing degenerative changes in his right knee in 2013, that his report of having continuing symptoms of right knee pain since service are credible.  Therefore, continuity of symptoms dating in service and since service has been established. 

Given the positive opinion and the Veteran's own statements, the Board finds that the evidence is at least evenly balanced. Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the claim of service connection for a right knee disability, diagnosed as degenerative joint disease, is granted.


ORDER

Service connection for a right knee disability, to include degenerative joint disease, is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


